Title: Abigail Adams to Cotton Tufts, 25 May 1798
From: Adams, Abigail
To: Tufts, Cotton


          
            my dear sir
            Philadelphia May 25 1798
          
          I received yesterday your kind Letter of May 12th and was rejoiced to learn that you had recoverd from your late indisposition so far as to be able to ride out. have you ever tried the use of Calomil for your complaint, or Bleading? this climate is not so subject to disorders of the lungs and Breast, as ours, but much more so to other inflamitory complaints which call for speedy aid. we have had some very Hot weather; which has been suceeded by three weeks of dry & cold in which the Grass and Grain have sufferd, but for two days past we have had plentifull showers which I hope will restore it in on some measure. as yet we hear nothing of any remarkable sickness, but I expect the fever will come in the usual season for it is with that, as with our foreign Enemy. the people appear loth to take vigorous measures tho they have every reason to believe that the one will enter our houses & the other our harbours. the Representitives in Congress do not keep pace with the Sentiments of the people without. in the senate they are pretty strong, but there are there six Members always wrong sometimes 8. the two virginians would not be persuaded to do right, even tho one rose from the dead to warn them. every wise and firm measure, is opposed by them. they talk & talk consuming time and when beat of upon one ground, they will take an other & if they were in the pay and service of France, they could not more strictly adhere to her. I know you will be glad to learn that your old Friend Goodhue is as firm as a Rock, and as honest as a good Heart and pure intentions can make him. such oppositions frets him. he always comes to see us in the same familiar manner that you would, and is realy a very valuable member. no man has the real good of his Country more at heart. he frequently inquires affectionatly after mr Cranch & you. when you come to look at the House; that is much more equally divided. the Anti party, tho struck dumb at first by the disclosure of the dispatches & instructions, have rallied again, & persue with equal

industery the same measures: they always hang together, and tho some of them think and talk differently, they dare not vote against their Party. it is not so with the Federalists, for amongst them are some timid men, who tho honest dare not assume the decisive tone, & act with vigor: whilst three of our ships the Frigate the Ganges & the Hamburgh packet now calld the Deleware are now Man’d and ready for see waiting only for Congress to pass a Bill to render them usefull, when they are out. a motion is made to postpone the consideration of it till the 2d of June, whilst the Coast is swarming with French Privateers, and even our coasters are in danger. It is true it was rejected, but I mention it to show that those who would do good, always have the evil present with them in the persons of the Antis— and you know how disheartning it is, to be fetterd, when every Limb & Nerve should be in full exertion. there is an other thing which disarms the Federalists. I mean the unaccountable stay of our Envoys in France. whilst it furnishes arguments to those who would not care a stiver if they were hang’d, it obstructs the Arm of the Executive, and weakens the real Friends of the Country
          If addresses would defend our Country, it will be well fortified. they however contain such pledges and assurences, and that in the most solem and decisive language as gives us reason to belive that our Countrymen will not be backward to defend their Rights, and Liberties. it gives the President a great additional share of writing. tho not more than one in 5 have yet been publishd, there have enough appeared to manifest the spirit of the people. I think no state in the union, have manifested a more perfect confidence in the wisdom & integrity of the Executive, and more warm and affectionate personal attachment, than the addressess from North Carolina a state which has but one Federal Member in Congress—and he has been uniformly so from the beginning against all his collegues. there is a very striking address from the Govr & officers of N Jersey, but your Boston papers are so small they cannot Print a 20th part of them— I hope they will all be collected and Printed in a vol’m It is a remarkable Fact in the French Revolution, that with swearing hatered to Royalty; and Friendship to Republicks, they should proceed to the total destruction, and dismemberment of every Republick, whilst as yet every Royal Government, their own excepted, stands. I hope and trust that Great Britain will be able to withstand them. in that Kingdom there is yet some virtue, Liberty and integrity, publick spirit & Energy— poor Switzerland! alass where are the William Tells of the present day?
          
          I have almost filld my paper with politicks and left but little Room for my private affairs. I transmitted by the last post inclosed to mrs Cranch a Hundred dollors I will send you in June what further you may want. I have a paper in the house which was formerly purchased for one of my Rooms I think it will do for the Library it is a red Grund paper and is in the Garret in a coach Box I think. You will exeercise your own judgment as to the hire of help upon the place.
          Your question respecting my sons Property I cannot answer as his buisness was all left in the Hands of dr Welch, but I rather think he had realizd his property, that is he ownd a share in the Theatre, which he has lost. he has some shares in the cannals, that with his House is I believe all he ownd in Boston, but I fear he has intrusted some in N york which has not been conducted with the discretion in the disposition of it, which it ought to have been. I hinted something of the kind to him, and recommended to your trust whatever in future he might have, but I believe he will not find more than a bare support in future. Berlin is more expensive than Holland: and I am sure he cannot save any thing. I will here if possible & I now want the President to place some in your Hands which I know we may spair, beside what I squeze from my monthly allowence
          I wish he did not Love Land so well, because I know we have enough to torment us. when we come to look to that for support, we shall find it difficult enough to procure it, and very much swallowd up by taxes & Labour. I am for having as little trouble as possible as we pass down the vale of years we shall want repose if we live— I have no objection to mr Clarks having the House an other year—
          My kind regards to mrs Tufts, and to mr & mrs Norten as well as your son and daughter. I hope, but know not when to say Congress will rise. it depends much upon Events which may turn up. they talk of the middle of June. I fear it will be later. when ever it is, I am determined to bring on the President if we can only stay a fortnight, for he stands in great need of a journey. I order the carriage every afternoon & take him out, but tis only a few miles, and he does not these long days get a walk once a week. he is thin & pale but in good spirits, indeed he has not time to groan. he however smoaks more segars than I wish he did.
          on the 11 of May the President nominated samll snow of the Eastern states to be consul at Canton—
          I am dear sir with Sentiments of / Sincere esteem & affection / your
          
            A Adams
          
         